Exhibit 10.1

EXECUTION

REGISTRATION RIGHTS AGREEMENT

This REGISTRATION RIGHTS AGREEMENT dated February 1, 2011 (this “Agreement”) is
entered into by and among Marathon Petroleum Corporation, a Delaware corporation
(the “Company”), Marathon Oil Corporation, a Delaware corporation (the
“Guarantor”), and Morgan Stanley & Co. Incorporated (“Morgan Stanley”) and J.P.
Morgan Securities LLC (“J.P. Morgan”) as representatives (the “Representatives”)
of the initial purchasers listed in Schedule I to the Purchase Agreement (as
defined below) (the “Initial Purchasers”).

The Company, the Guarantor and the Representatives are parties to the Purchase
Agreement dated January 27, 2011 (the “Purchase Agreement”), which provides for
the sale by the Company to the Initial Purchasers of (i) $750,000,000 principal
amount of the Company’s 3 1/2% Senior Notes due 2016 (the “2016 Notes”),
(ii) $1,000,000,000 principal amount of its 5 1/8% Senior Notes due 2021 (the
“2021 Notes”) and (iii) $1,250,000,000 principal amount of its 6 1/2% Senior
Notes due 2041 (the “2041 Notes” and, together with the 2016 Notes and the 2021
Notes, the “Securities”), which initially will be guaranteed on an unsecured
senior basis by the Guarantor pursuant to the terms of the Guarantee Agreement
(as defined below) until completion of the Separation (as defined in the
Purchase Agreement). As an inducement to the Initial Purchasers to enter into
the Purchase Agreement, the Company and the Guarantor have agreed to provide to
the Initial Purchasers and their direct and indirect transferees the
registration rights set forth in this Agreement. The execution and delivery of
this Agreement is a condition to the closing under the Purchase Agreement.

In consideration of the foregoing, the parties hereto agree as follows:

1. Definitions. As used in this Agreement, the following terms shall have the
following meanings:

“Business Day” shall mean any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City or Houston, Texas are authorized or
required by law to remain closed.

“Company” shall have the meaning set forth in the preamble.

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended from
time to time.

“Exchange Dates” shall have the meaning set forth in Section 2(a)(ii) hereof.

“Exchange Offer” shall mean the exchange offer by the Company and, if applicable
pursuant to the provisions of Section 2 hereof, the Guarantor of Exchange
Securities of each series for Registrable Securities of such series pursuant to
Section 2(a) hereof.



--------------------------------------------------------------------------------

“Exchange Offer Registration” shall mean a registration under the Securities Act
effected pursuant to Section 2(a) hereof.

“Exchange Offer Registration Statement” shall mean an exchange offer
registration statement on Form S-4 (or, if applicable, on another appropriate
form) and all amendments and supplements to such registration statement, in each
case including the Prospectus contained therein or deemed a part thereof, all
exhibits thereto and any document incorporated by reference therein.

“Exchange Securities” shall mean senior notes of a series issued by the Company
under the Indenture and, if applicable pursuant to the provisions of Section 2
hereof, guaranteed by the Guarantor under the Guarantee Agreement, containing
terms identical to the applicable series of Securities (except that the Exchange
Securities will not be subject to restrictions on transfer or to any increase in
annual interest rate for failure to comply with this Agreement) and to be
offered to Holders in exchange for Registrable Securities of such series
pursuant to the Exchange Offer for such series.

“FINRA” means the Financial Industry Regulatory Authority, Inc.

“Free Writing Prospectus” means each free writing prospectus (as defined in Rule
405 under the Securities Act) prepared by or on behalf of the Company and used
by the Company in connection with the sale of the Securities or the Exchange
Securities.

“Guarantee Agreement” shall mean the Guarantee Agreement of the Guarantor in
favor of the holders of the Securities and, if applicable, the Exchange
Securities, dated as of February 1, 2011, and as the same may be amended from
time to time in accordance with the terms thereof.

“Guarantees” shall mean the guarantees of the Securities and, if such guarantees
are still in effect pursuant to the terms of the Guarantee Agreement at the time
of issuance of any Exchange Securities, guarantees of the Exchange Securities by
the Guarantor pursuant to the Guarantee Agreement until completion of the
Separation.

“Guarantor” shall have the meaning set forth in the preamble.

“Holders” shall mean the Initial Purchasers, for so long as they own any
Registrable Securities, and each of their successors, assigns and direct and
indirect transferees who become owners of Registrable Securities under the
Indenture; provided that, for purposes of Section 4 and Section 5 hereof, the
term “Holders” shall include Participating Broker-Dealers.

“Indemnified Person” shall have the meaning set forth in Section 5(c) hereof.

“Indemnifying Person” shall have the meaning set forth in Section 5(c) hereof.

 

2



--------------------------------------------------------------------------------

“Indenture” shall mean the Indenture dated as of February 1, 2011 between the
Company and The Bank of New York Mellon Trust Company, N.A., as trustee, and as
the same may be amended and supplemented from time to time in accordance with
the terms thereof with applicability to the Securities and the Exchange
Securities.

“Initial Purchasers” shall have the meaning set forth in the preamble.

“Inspector” shall have the meaning set forth in Section 3(a)(xv) hereof.

“Issuer Information” shall have the meaning set forth in Section 5(a) hereof.

“J.P. Morgan” shall have the meaning set forth in the preamble.

“Majority Holders” shall mean the Holders of a majority of the aggregate
principal amount of the outstanding Registrable Securities of each series;
provided that whenever the consent or approval of Holders of a specified
percentage of Registrable Securities is required hereunder, any Registrable
Securities owned directly or indirectly by the Company or any of its affiliates
shall not be counted in determining whether such consent or approval was given
by the Holders of such required percentage or amount; and provided, further,
that if the Company shall issue any additional Securities under the Indenture
prior to consummation of the Exchange Offer or, if applicable, the effectiveness
of any Shelf Registration Statement, such additional Securities and the
Registrable Securities to which this Agreement relates shall be treated together
as one class for purposes of determining whether the consent or approval of
Holders of a specified percentage of Registrable Securities has been obtained.

“Morgan Stanley” shall have the meaning set forth in the preamble.

“Notice and Questionnaire” shall mean a notice of registration statement and
selling security holder questionnaire distributed to a Holder by the Company
upon receipt of a Shelf Request from such Holder.

“Participating Broker-Dealers” shall have the meaning set forth in Section 4(a)
hereof.

“Participating Holder” shall mean any Holder of Registrable Securities that has
returned a completed and signed Notice and Questionnaire to the Company in
accordance with Section 2(b) hereof.

“Person” shall mean an individual, partnership, limited liability company,
corporation, trust or unincorporated organization, or a government or agency or
political subdivision thereof.

“Prospectus” shall mean the prospectus included in, or, pursuant to the rules
and regulations of the Securities Act, deemed a part of, a Registration
Statement, including any preliminary prospectus, and any such prospectus as
amended or

 

3



--------------------------------------------------------------------------------

supplemented by any prospectus supplement, including a prospectus supplement
with respect to the terms of the offering of any portion of the Registrable
Securities covered by a Shelf Registration Statement, and by all other
amendments and supplements to such prospectus, and in each case including any
document incorporated by reference therein.

“Purchase Agreement” shall have the meaning set forth in the preamble.

“Registrable Securities” shall mean the Securities; provided that the Securities
shall cease to be Registrable Securities upon the earliest to occur of the
following: (i) when a Registration Statement with respect to such Securities has
become effective under the Securities Act and such Securities have been
exchanged or disposed of pursuant to such Registration Statement, (ii) when such
Securities cease to be outstanding, (iii) when such Securities are sold pursuant
to Rule 144 under the Securities Act (but not Rule 144A) or (iv) the date that
is three years after the date of this Agreement.

“Registration Default” shall mean the occurrence of any of the following:
(i) the Exchange Offer is not completed on or prior to the Target Registration
Date or the Shelf Registration Statement, if required pursuant to
Section 2(b)(i) or Section 2(b)(ii) hereof, has not become effective on or prior
to the Target Registration Date, (ii) if the Company receives a Shelf Request
pursuant to Section 2(b)(iii), the Shelf Registration Statement required to be
filed thereby has not become effective by the later of (a) the Target
Registration Date and (b) 90 days after delivery of such Shelf Request,
(iii) the Shelf Registration Statement, if required by this Agreement, has
become effective and thereafter ceases to be effective or the Prospectus
contained therein ceases to be usable for resales of Registrable Securities, in
each case whether or not permitted by this Agreement, at any time during the
Shelf Effectiveness Period, and such failure to remain effective or usable for
resales of Registrable Securities exists for more than 90 days (whether or not
consecutive) in any 12-month period or (iv) the Shelf Registration Statement, if
required by this Agreement, has become effective and thereafter, on more than
two occasions of at least 30 consecutive days in any 12-month period during the
Shelf Effectiveness Period, the Shelf Registration Statement ceases to be
effective or the Prospectus contained therein ceases to be usable for resales of
Registrable Securities, in each case whether or not permitted by this Agreement.

“Registration Expenses” shall mean any and all expenses incident to performance
of or compliance by the Company and the Guarantor with this Agreement, including
without limitation: (i) all SEC or FINRA registration and filing fees, (ii) all
fees and expenses incurred in connection with compliance with state securities
or blue sky laws (including reasonable fees and disbursements of one counsel for
any Underwriters or Holders in connection with blue sky qualification of any
Exchange Securities or Registrable Securities), (iii) all expenses of the
Company and the Guarantor in preparing or assisting in preparing, word
processing, printing and distributing any Registration Statement, any
Prospectus, any Free Writing Prospectus and any amendments or supplements
thereto, any underwriting agreements, securities sales agreements or other
similar agreements and any other documents relating to the performance of and
compliance with this Agreement, (iv) all rating agency fees incurred by the
Company or

 

4



--------------------------------------------------------------------------------

the Guarantor (including with respect to maintaining ratings of the Securities),
(v) all fees and disbursements relating to the qualification of the Indenture
under applicable securities laws, (vi) the fees and disbursements of the Trustee
and its counsel, (vii) the fees and disbursements of counsel for the Company and
the Guarantor and, in the case of a Shelf Registration Statement, the reasonable
fees and disbursements of one counsel for the Participating Holders (which
counsel shall be selected by the Participating Holders holding a majority of the
aggregate principal amount of Registrable Securities held by such Participating
Holders and which counsel may also be counsel for the Initial Purchasers) and
(viii) the fees and disbursements of the independent registered public
accountants of the Company and the Guarantor, including the expenses of any
special audits or “comfort” letters required by or incident to the performance
of and compliance with this Agreement, but excluding fees and expenses of
counsel to the Underwriters (other than fees and expenses set forth in clause
(ii) above) or the Holders and underwriting discounts and commissions, brokerage
commissions and transfer taxes, if any, relating to the sale or disposition of
Registrable Securities by a Holder.

“Registration Statement” shall mean any registration statement of the Company
and, if applicable pursuant to the provisions of Section 2 hereof, the Guarantor
that covers any of the Exchange Securities or Registrable Securities pursuant to
the provisions of this Agreement and all amendments and supplements to any such
registration statement, including post-effective amendments, in each case
including the Prospectus contained therein or deemed a part thereof, all
exhibits thereto and any document incorporated by reference therein.

“Representatives” shall have the meaning set forth in the preamble.

“SEC” shall mean the United States Securities and Exchange Commission.

“Securities” shall have the meaning set forth in the preamble.

“Securities Act” shall mean the Securities Act of 1933, as amended from time to
time.

“Shelf Effectiveness Period” shall have the meaning set forth in Section 2(b)
hereof.

“Shelf Registration” shall mean a registration effected pursuant to Section 2(b)
hereof.

“Shelf Registration Statement” shall mean a “shelf” registration statement of
the Company and, if applicable pursuant to the provisions of Section 2 hereof,
the Guarantor that covers all or a portion of the Registrable Securities (but no
other securities unless approved by a majority in aggregate principal amount of
the Registrable Securities included on such Registration Statement held by the
Participating Holders) on an appropriate form under Rule 415 under the
Securities Act, or any similar rule that may be adopted by the SEC, and all
amendments and supplements to such registration statement, including
post-effective amendments, in each case including the Prospectus contained
therein or deemed a part thereof, all exhibits thereto and any document
incorporated by reference therein.

 

5



--------------------------------------------------------------------------------

“Shelf Request” shall have the meaning set forth in Section 2(b) hereof.

“Staff” shall mean the staff of the SEC.

“Suspension Actions” shall have the meaning set forth in Section 2(e) hereof.

“Target Registration Date” shall mean January 27, 2012.

“Trust Indenture Act” shall mean the Trust Indenture Act of 1939, as amended
from time to time.

“Trustee” shall mean the trustee with respect to the Securities under the
Indenture.

“Underwriter” shall have the meaning set forth in Section 3(e) hereof.

“Underwritten Offering” shall mean an offering in which Registrable Securities
are sold to an Underwriter for reoffering to the public.

2. Registration Under the Securities Act. (a) To the extent not prohibited by
any applicable law or applicable interpretations of the Staff, the Company and
the Guarantor shall use their commercially reasonable efforts to (x) cause to be
filed an Exchange Offer Registration Statement covering an offer to the Holders
to exchange all the Registrable Securities for Exchange Securities and (y) have
such Registration Statement become effective on or before the Target
Registration Date and remain effective until 180 days after the last Exchange
Date for use by one or more Participating Broker-Dealers. The Company and the
Guarantor shall commence the Exchange Offer for each series promptly after the
Exchange Offer Registration Statement is declared effective by the SEC and use
their commercially reasonable efforts to complete the Exchange Offer for such
series not later than 60 days after such effective date.

After the Exchange Offer Registration Statement has become effective, the
Company and the Guarantor shall commence the Exchange Offer for each series by
mailing the related Prospectus, appropriate letters of transmittal and other
accompanying documents to each Holder stating, in addition to such other
disclosures as are required by applicable law, substantially the following:

(i) that such Exchange Offer is being made pursuant to this Agreement and that
all Registrable Securities of such series validly tendered and not properly
withdrawn will be accepted for exchange;

(ii) the dates of acceptance for exchange (which shall be a period of at least
20 Business Days from the date such notice is mailed) (each, an “Exchange
Date”);

 

6



--------------------------------------------------------------------------------

(iii) that any Registrable Security not tendered will remain outstanding and
continue to accrue interest but will not retain any rights under this Agreement,
except as otherwise specified herein;

(iv) that any Holder electing to have a Registrable Security of a series
exchanged pursuant to the Exchange Offer for such series will be required to
(A) surrender such Registrable Security, together with the appropriate letters
of transmittal, to the institution and at the address and in the manner
specified in the notice, or (B) effect such exchange otherwise in compliance
with the applicable procedures of the depositary for such Registrable Security,
in each case prior to the close of business on the last Exchange Date with
respect to such Exchange Offer; and

(v) that any Holder of Registrable Securities of a series will be entitled to
withdraw its election, not later than the close of business on the last Exchange
Date with respect to the Exchange Offer for such series, by (A) sending to the
institution and at the address specified in the notice, a telegram, facsimile
transmission or letter setting forth the name of such Holder, the principal
amount of Registrable Securities delivered for exchange and a statement that
such Holder is withdrawing its election to have such Securities exchanged or
(B) effecting such withdrawal in compliance with the applicable procedures of
the depositary for the Registrable Securities.

As a condition to participating in an Exchange Offer, a Holder will be required
to represent to the Company and the Guarantor that (1) any Exchange Securities
to be received by it will be acquired in the ordinary course of its business,
(2) at the time of the commencement of such Exchange Offer it has no arrangement
or understanding with any Person to participate in the distribution (within the
meaning of the Securities Act) of the Exchange Securities in violation of the
provisions of the Securities Act, (3) it is not an “affiliate” (within the
meaning of Rule 405 under the Securities Act) of the Company or the Guarantor
and (4) if such Holder is a broker-dealer that will receive Exchange Securities
for its own account in exchange for Registrable Securities that were acquired as
a result of market-making or other trading activities, then such Holder will
deliver a Prospectus (or, to the extent permitted by law, make available a
Prospectus to purchasers) in connection with any resale of such Exchange
Securities.

As soon as practicable after the last Exchange Date with respect to an Exchange
Offer for Registrable Securities of a series, the Company and the Guarantor
shall:

(i) accept for exchange Registrable Securities of such series or portions
thereof validly tendered and not properly withdrawn pursuant to such Exchange
Offer; and

(ii) deliver, or cause to be delivered, to the Trustee for cancellation all
Registrable Securities of such series or portions thereof so accepted for
exchange by the Company and issue, and cause the Trustee to promptly
authenticate and deliver to each Holder, Exchange Securities of such series
equal in principal amount to the principal amount of the Registrable Securities
of such series tendered by such Holder.

 

7



--------------------------------------------------------------------------------

The Company and the Guarantor shall use their commercially reasonable efforts to
complete each Exchange Offer as provided above and shall comply with the
applicable requirements of the Securities Act, the Exchange Act and other
applicable laws and regulations in connection with each Exchange Offer. No
Exchange Offer shall be subject to any conditions, other than that the Exchange
Offer does not violate any applicable law or applicable interpretations of the
Staff.

(b) In the event that (i) the Company and the Guarantor determine that the
Exchange Offer Registration provided for in Section 2(a) hereof is not available
or the Exchange Offer for Registrable Securities of a series may not be
completed as soon as practicable after the last Exchange Date with respect to
such Exchange Offer because it would violate any applicable law or applicable
interpretations of the Staff, (ii) such Exchange Offer is not for any other
reason completed by the Target Registration Date or (iii) prior to the last
Exchange Date with respect to such Exchange Offer, the Company receives a
written request (a “Shelf Request”) from any Initial Purchaser representing that
it holds Registrable Securities of the applicable series that are or were
ineligible to be exchanged in such Exchange Offer, the Company and the Guarantor
shall use their commercially reasonable efforts to cause to be filed as soon as
practicable after such determination, date or Shelf Request, as the case may be,
a Shelf Registration Statement providing for the sale of all the Registrable
Securities of such series by the Holders thereof and to have such Shelf
Registration Statement become effective; provided that (a) no Holder will be
entitled to have any Registrable Securities included in any Shelf Registration
Statement, or entitled to use the prospectus forming a part of such Shelf
Registration Statement, until such Holder shall have delivered a completed and
signed Notice and Questionnaire and provided such other information regarding
such Holder to the Company as is contemplated by Section 3(b) hereof, and
(b) the Company and the Guarantor shall be under no obligation to file any such
Shelf Registration Statement before they are obligated to file an Exchange Offer
Registration Statement pursuant to Section 2(a) hereof.

In the event that the Company and the Guarantor are required to file a Shelf
Registration Statement pursuant to clause (iii) of the preceding sentence, the
Company and the Guarantor shall use their commercially reasonable efforts to
file and have become effective both an Exchange Offer Registration Statement
pursuant to Section 2(a) hereof with respect to all Registrable Securities and a
Shelf Registration Statement (which may be a combined Registration Statement
with the Exchange Offer Registration Statement) with respect to offers and sales
of Registrable Securities held by the Initial Purchasers after completion of the
Exchange Offer.

The Company and the Guarantor agree to use their commercially reasonable efforts
to keep the Shelf Registration Statement continuously effective until the
Securities covered thereby cease to be Registrable Securities (the “Shelf
Effectiveness Period”). The Company and the Guarantor further agree to
supplement or amend the

 

8



--------------------------------------------------------------------------------

Shelf Registration Statement, the related Prospectus and any Free Writing
Prospectus if required by the rules, regulations or instructions applicable to
the registration form used by the Company for such Shelf Registration Statement
or by the Securities Act or by any other rules and regulations thereunder or if
reasonably requested by a Participating Holder of Registrable Securities with
respect to information relating to such Holder, and to use their commercially
reasonable efforts to cause any such amendment to become effective, if required,
and such Shelf Registration Statement, Prospectus or Free Writing Prospectus, as
the case may be, to become usable as soon as thereafter practicable. The Company
and the Guarantor agree to furnish to the Participating Holders copies of any
such supplement or amendment promptly after its being used or filed with the
SEC, as requested by the Participating Holders.

(c) The Company shall pay all Registration Expenses in connection with any
registration pursuant to Section 2(a) or Section 2(b) hereof. Each Holder shall
pay all underwriting discounts and commissions, brokerage commissions and
transfer taxes, if any, relating to the sale or disposition of such Holder’s
Registrable Securities pursuant to the Shelf Registration Statement.

(d) An Exchange Offer Registration Statement pursuant to Section 2(a) hereof
will not be deemed to have become effective unless it has been declared
effective by the SEC. A Shelf Registration Statement pursuant to Section 2(b)
hereof will not be deemed to have become effective unless it has been declared
effective by the SEC or is automatically effective upon filing with the SEC as
provided by Rule 462 under the Securities Act.

If a Registration Default occurs with respect to a series of Registrable
Securities, the interest rate on the Registrable Securities of such series will
be increased by (i) 0.25% per annum for the first 90-day period beginning on the
day immediately following such Registration Default and (ii) an additional
0.25% per annum with respect to each subsequent 90-day period, in each case
until and including the date such Registration Default ends, up to a maximum
increase of 1.00% per annum. A Registration Default ends when the Securities of
such series cease to be Registrable Securities or, if earlier, (1) in the case
of a Registration Default under clause (i) or (ii) of the definition thereof,
when the Exchange Offer for such series is completed or when the Shelf
Registration Statement covering such Registrable Securities becomes effective or
(2) in the case of a Registration Default under clause (iii) or clause (iv) of
the definition thereof, when the Shelf Registration Statement again becomes
effective or the Prospectus again becomes usable. If at any time more than one
Registration Default has occurred and is continuing, then, until the next date
that there is no Registration Default, the increase in interest rate provided
for by this paragraph shall apply as if there occurred a single Registration
Default that begins on the date that the earliest such Registration Default
occurred and ends on such next date that there is no Registration Default.

Anything herein to the contrary notwithstanding, if the applicable Exchange
Offer is consummated, any Holder who was, at the time such Exchange Offer was
pending and consummated, eligible to exchange, and did not validly tender or
withdrew, its Securities for Exchange Securities in such Exchange Offer will not
be entitled to receive any additional interest pursuant to the preceding
paragraph, and such Securities will no longer constitute Registrable Securities
hereunder.

 

9



--------------------------------------------------------------------------------

(e) The Company and the Guarantor shall be entitled to suspend their obligation
to file any amendment to a Shelf Registration Statement, furnish any supplement
or amendment to a Prospectus included in a Shelf Registration Statement or any
Free Writing Prospectus, make any other filing with the SEC that would be
incorporated by reference into a Shelf Registration Statement, cause a Shelf
Registration Statement to remain effective or the Prospectus or any Free Writing
Prospectus usable or take any similar action (collectively, “Suspension
Actions”) if there is a possible acquisition or business combination or other
transaction, business development or event involving the Company, the Guarantor
or either of their subsidiaries that may require disclosure in the Shelf
Registration Statement or Prospectus and the Company or the Guarantor determines
that such disclosure is not in the best interest of the Company, the Guarantor
and their stockholders or obtaining any financial statements relating to any
such acquisition or business combination required to be included in the Shelf
Registration Statement or Prospectus would be impracticable. Upon the occurrence
of any of the conditions described in the foregoing sentence, the Company shall
give prompt notice of the delay or suspension (but not the basis thereof) to the
Participating Holders. Upon the termination of such condition, the Company shall
promptly proceed with all Suspension Actions that were delayed or suspended and,
if required, shall give prompt notice to the Participating Holders of the
cessation of the delay or suspension (but not the basis thereof).

(f) Without limiting the remedies available to the Initial Purchasers and the
Holders, the Company and the Guarantor acknowledge that any failure by the
Company or the Guarantor to comply with their obligations under Section 2(a) and
Section 2(b) hereof may result in material irreparable injury to the Initial
Purchasers or the Holders for which there is no adequate remedy at law, that it
will not be possible to measure damages for such injuries precisely and that, in
the event of any such failure, the Initial Purchasers or any Holder may obtain
such relief as may be required to specifically enforce the Company’s and the
Guarantor’s obligations under Section 2(a) and Section 2(b) hereof.

3. Registration Procedures. (a) In connection with their obligations pursuant to
Section 2(a) and Section 2(b) hereof, the Company and the Guarantor shall:

(i) prepare and file with the SEC a Registration Statement on the appropriate
form under the Securities Act, which form (A) shall be selected by the Company
and the Guarantor, (B) shall, in the case of a Shelf Registration, be available
for the sale of the Registrable Securities by the Participating Holders thereof
and (C) shall comply as to form in all material respects with the requirements
of the applicable form and include or incorporate by reference all financial
statements required by the SEC to be filed therewith; and use their commercially
reasonable efforts to cause such Registration Statement to become effective and
remain effective for the applicable period in accordance with Section 2 hereof;

 

10



--------------------------------------------------------------------------------

(ii) prepare and file with the SEC such amendments and post-effective amendments
to each Registration Statement as may be necessary to keep such Registration
Statement effective for the applicable period in accordance with Section 2
hereof and cause each Prospectus to be supplemented by any required prospectus
supplement and, as so supplemented, to be filed pursuant to Rule 424 under the
Securities Act; and keep each Prospectus current during the period described in
Section 4(3) of, and Rule 174 under, the Securities Act that is applicable to
transactions by brokers or dealers with respect to the Registrable Securities or
Exchange Securities;

(iii) to the extent any Free Writing Prospectus is used, file with the SEC any
Free Writing Prospectus that is required to be filed by the Company or the
Guarantor with the SEC in accordance with the Securities Act and to retain a
copy of any Free Writing Prospectus not required to be filed;

(iv) in the case of a Shelf Registration, furnish to each Participating Holder,
to counsel for the Initial Purchasers, to counsel for such Participating Holders
and to each Underwriter of an Underwritten Offering of Registrable Securities,
if any, without charge, as many copies of each Prospectus, preliminary
prospectus or Free Writing Prospectus, and any amendment or supplement thereto,
as such Participating Holder, counsel or Underwriter may reasonably request in
order to facilitate the sale or other disposition of the Registrable Securities
thereunder; and, subject to Section 3(c) hereof, the Company and the Guarantor
consent to the use of such Prospectus, preliminary prospectus or such Free
Writing Prospectus and any amendment or supplement thereto in accordance with
applicable law by each of the Participating Holders and any such Underwriters in
connection with the offering and sale of the Registrable Securities covered by
and in the manner described in such Prospectus, preliminary prospectus or such
Free Writing Prospectus or any amendment or supplement thereto in accordance
with applicable law;

(v) use their commercially reasonable efforts to register or qualify the
Registrable Securities under all applicable state securities or blue sky laws of
such jurisdictions of the United States as any Participating Holder shall
reasonably request in writing by the time the applicable Registration Statement
becomes effective; cooperate with such Participating Holders in connection with
any filings required to be made with FINRA; and do any and all other acts and
things that may be reasonably necessary or advisable to enable each
Participating Holder to complete the disposition in each such jurisdiction of
the Registrable Securities owned by such Participating Holder; provided that
neither the Company nor the Guarantor shall be required to (1) qualify as a
foreign corporation or other entity or as a dealer in securities in any such
jurisdiction where it would not otherwise be required to so qualify, (2) file
any general consent to service of process in any such jurisdiction or
(3) subject itself to taxation in any such jurisdiction if it is not already so
subject;

 

11



--------------------------------------------------------------------------------

(vi) notify counsel for the Initial Purchasers and, in the case of a Shelf
Registration, notify each Participating Holder and counsel for such
Participating Holders promptly and, if requested by any such Participating
Holder or counsel, confirm such advice in writing (1) when a Registration
Statement has become effective, when any post-effective amendment thereto has
been filed and becomes effective, when any Free Writing Prospectus has been
filed or any amendment or supplement to the Prospectus or any Free Writing
Prospectus has been filed, (2) of the issuance by the SEC or any state
securities authority of any stop order suspending the effectiveness of a
Registration Statement or the initiation of any proceedings for that purpose,
including the receipt by the Company of any notice of objection of the SEC to
the use of a Shelf Registration Statement or any post-effective amendment
thereto pursuant to Rule 401(g)(2) under the Securities Act, (3) if, between the
applicable effective date of a Shelf Registration Statement and the closing of
any sale of Registrable Securities covered thereby, the representations and
warranties of the Company or the Guarantor contained in any underwriting
agreement, securities sales agreement or other similar agreement, if any,
relating to an offering of such Registrable Securities cease to be true and
correct in all material respects or if the Company or the Guarantor receives any
notification with respect to the suspension of the qualification of the
Registrable Securities for sale in any U.S. jurisdiction or the initiation of
any proceeding for such purpose, (4) of the happening of any event during the
period a Registration Statement is effective that makes any statement made in
such Registration Statement or the related Prospectus or any Free Writing
Prospectus untrue in any material respect or that requires the making of any
changes in such Registration Statement or Prospectus or any Free Writing
Prospectus in order to make the statements therein not misleading and (5) of any
determination by the Company or the Guarantor that a post-effective amendment to
a Registration Statement or any amendment or supplement to the Prospectus or any
Free Writing Prospectus would be appropriate;

(vii) notify counsel for the Initial Purchasers of any request by the SEC or any
state securities authority for amendments and supplements to a Registration
Statement, Prospectus or any Free Writing Prospectus or for additional
information after the Registration Statement has become effective;

(viii) use their commercially reasonable efforts to obtain the withdrawal of any
order suspending the effectiveness of a Registration Statement or, in the case
of a Shelf Registration, the resolution of any objection of the SEC pursuant to
Rule 401(g)(2) under the Securities Act, including by filing an amendment to
such Registration Statement on the proper form, as soon as reasonably
practicable and provide prompt notice to each Holder or Participating Holder of
the withdrawal of any such order or such resolution;

(ix) in the case of a Shelf Registration, furnish to each Participating Holder,
without charge, upon request, at least one conformed copy of each Registration
Statement and any post-effective amendment thereto (without any documents
incorporated therein by reference or exhibits thereto, unless requested), if
such documents are not available via EDGAR;

 

12



--------------------------------------------------------------------------------

(x) in the case of a Shelf Registration, cooperate with the Participating
Holders to facilitate the timely preparation and delivery of certificates
representing Registrable Securities to be sold and not bearing any restrictive
legends and enable such Registrable Securities to be issued in such
denominations and, in the case of certificated securities, registered in such
names (consistent with the provisions of the Indenture) as such Participating
Holders may reasonably request at least one Business Day prior to the closing of
any sale of Registrable Securities;

(xi) upon the occurrence of any event contemplated by Section 3(a)(vi)(4)
hereof, use their commercially reasonable efforts to prepare and file with the
SEC a supplement or post-effective amendment to the applicable Exchange Offer
Registration Statement or Shelf Registration Statement or the related Prospectus
or any Free Writing Prospectus or any document incorporated therein by reference
or file any other required document so that, as thereafter delivered (or, to the
extent permitted by law, made available) to purchasers of the Registrable
Securities, such Prospectus or Free Writing Prospectus, as the case may be, will
not contain any untrue statement of a material fact or omit to state a material
fact necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading; and the Company and the Guarantor
shall notify the Participating Holders (in the case of a Shelf Registration
Statement) and the Initial Purchasers and any Participating Broker-Dealers known
to the Company (in the case of an Exchange Offer Registration Statement) to
suspend use of the Prospectus or any Free Writing Prospectus as promptly as
practicable after the occurrence of such an event, and such Participating
Holders, such Participating Broker-Dealers and the Initial Purchasers, as
applicable, hereby agree to suspend use of the Prospectus or any Free Writing
Prospectus, as the case may be, until the Company and the Guarantor have amended
or supplemented the Prospectus or the Free Writing Prospectus, as the case may
be, to correct such misstatement or omission;

(xii) a reasonable time prior to the filing of any Registration Statement, any
Prospectus, any Free Writing Prospectus, any amendment to a Registration
Statement or amendment or supplement to a Prospectus or a Free Writing
Prospectus, provide copies of such document to the Representatives and their
counsel (and, in the case of a Shelf Registration Statement, to the
Participating Holders and their counsel) and make such of the representatives of
the Company and the Guarantor as shall be reasonably requested by the
Representatives or their counsel (and, in the case of a Shelf Registration
Statement, the Participating Holders or their counsel) available for discussion
of such document; and the Company and the Guarantor shall not, at any time after
initial filing of a Registration Statement, use or file any Prospectus, any Free
Writing Prospectus, any amendment of or supplement to a Registration Statement
or a Prospectus or a Free Writing Prospectus, of which the Representatives and

 

13



--------------------------------------------------------------------------------

their counsel (and, in the case of a Shelf Registration Statement, the
Participating Holders and their counsel) shall not have previously been advised
and furnished a copy or to which the Representatives or their counsel (and, in
the case of a Shelf Registration Statement, the Participating Holders or their
counsel) shall reasonably object in writing;

(xiii) obtain a CUSIP number for all Exchange Securities of each series or
Registrable Securities of each series, as the case may be, not later than the
initial effective date of a Registration Statement;

(xiv) cause the Indenture to be qualified under the Trust Indenture Act in
connection with the registration of the Exchange Securities or Registrable
Securities, as the case may be; cooperate with the Trustee and the Holders to
effect such changes to the Indenture as may be required for the Indenture to be
so qualified in accordance with the terms of the Trust Indenture Act; and
execute, and use their commercially reasonable efforts to cause the Trustee to
execute, all documents as may be required to effect such changes and all other
forms and documents required to be filed with the SEC to enable the Indenture to
be so qualified in a timely manner;

(xv) in the case of a Shelf Registration, make available for inspection by a
representative of the Participating Holders (an “Inspector”), any Underwriters
participating in any disposition pursuant to such Shelf Registration Statement,
one firm of attorneys and one firm of accountants designated by a majority in
aggregate principal amount of the Registrable Securities held by the
Participating Holders and one firm of attorneys and one firm of accountants
designated by such Underwriters, at reasonable times and in a reasonable manner,
all pertinent financial and other records, documents and properties of the
Company and its subsidiaries reasonably requested by any such Inspector,
Underwriter, attorney or accountant, and cause the respective officers,
directors and employees of the Company and the Guarantor to supply all
information reasonably requested by any such Inspector, Underwriter, attorney or
accountant in connection with a Shelf Registration Statement and customary due
diligence related to the offering and sale of Registrable Securities thereunder,
subject to such confidentiality agreements as the Company and the Guarantor may
reasonably require and to any applicable privilege;

(xvi) in the case of a Shelf Registration, use their commercially reasonable
efforts to cause all Registrable Securities covered thereby to be listed on any
securities exchange or any automated quotation system on which similar senior
unconvertible debt securities issued by the Company are then listed if requested
by the Holders of a majority in principal amount of the Registrable Securities
covered by the Shelf Registration Statement, to the extent such Registrable
Securities satisfy applicable listing requirements;

(xvii) if reasonably requested by any Participating Holder, promptly include or
incorporate by reference in a Prospectus supplement or post-effective

 

14



--------------------------------------------------------------------------------

amendment such information with respect to such Participating Holder as such
Participating Holder reasonably requests to be included therein and make all
required filings of such Prospectus supplement or such post-effective amendment
as soon as reasonably practicable after the Company has received notification of
the matters to be so included in such filing; and

(xviii) in the case of a Shelf Registration, enter into such customary
agreements and take all such other actions in connection therewith (including
those requested by the Holders of a majority in principal amount of the
Registrable Securities covered by the Shelf Registration Statement) in order to
expedite or facilitate the disposition of such Registrable Securities including,
but not limited to, an Underwritten Offering and in such connection, (1) to the
extent possible, make such representations and warranties to the Participating
Holders and any Underwriters of such Registrable Securities with respect to the
business of the Company and its subsidiaries and the Registration Statement,
Prospectus, any Free Writing Prospectus and documents incorporated by reference
or deemed incorporated by reference, if any, in each case, in form, substance
and scope as are customarily made by issuers to underwriters in underwritten
offerings and consistent with the applicable representations and warranties in
the Purchase Agreement and confirm the same if and when requested, (2) in
connection with an Underwritten Offering, obtain opinions of counsel to the
Company and the Guarantor (which counsel and opinions, in form, scope and
substance, shall be reasonably satisfactory to the Participating Holders and
such Underwriters and their respective counsel) addressed to each Participating
Holder and Underwriter of Registrable Securities, covering the matters
customarily covered in opinions requested in underwritten offerings and
consistent with the opinions delivered pursuant to the Purchase Agreement,
(3) in connection with an Underwritten Offering, obtain “comfort” letters from
the independent registered public accountants of the Company and the Guarantor
(and, if necessary, any other registered public accountant of any subsidiary of
the Company or the Guarantor, or of any business acquired by the Company or the
Guarantor for which financial statements and financial data are or are required
to be included in the Registration Statement) addressed to each Participating
Holder (to the extent permitted by applicable professional standards) and
Underwriter of Registrable Securities, such letters to be in customary form and
covering matters of the type customarily covered in “comfort” letters in
connection with underwritten offerings, including but not limited to financial
information contained in any preliminary prospectus, Prospectus or Free Writing
Prospectus and (4) in connection with an Underwritten Offering, deliver such
documents and certificates as may be reasonably requested by the Holders of a
majority in principal amount of the Registrable Securities being sold or the
Underwriters, and which are customarily delivered in underwritten offerings, to
evidence the continued validity of the representations and warranties made
pursuant to clause (1) above and to evidence compliance with any customary
conditions contained in an underwriting agreement.

(b) In the case of a Shelf Registration Statement, the Company may require, as a
condition to including such Holder’s Registrable Securities in such Shelf

 

15



--------------------------------------------------------------------------------

Registration Statement, each Holder of Registrable Securities to furnish to the
Company a Notice and Questionnaire and such other information regarding such
Holder and the proposed disposition by such Holder of such Registrable
Securities as the Company and the Guarantor may from time to time reasonably
request in writing and require such Holder to agree in writing to be bound by
all provisions of this Agreement applicable to such Holder. Each Holder of
Registrable Securities as to which any Shelf Registration is being effected
agrees to furnish promptly to the Company all information required to be
disclosed so that the information previously furnished to the Company by such
Holder is not materially misleading and does not omit to state any material fact
required to be stated therein or necessary to make the statements therein not
misleading in the light of the circumstances under which they were made.

(c) Each Participating Holder agrees that, upon receipt of any notice from the
Company and the Guarantor of the happening of any event of the kind described in
Section 3(a)(vi)(2) or Section 3(a)(vi)(4) hereof, such Participating Holder
will forthwith discontinue disposition of Registrable Securities pursuant to the
Shelf Registration Statement until such Participating Holder’s receipt of the
copies of the supplemented or amended Prospectus and any Free Writing Prospectus
contemplated by Section 3(a)(xi) hereof and, if so directed by the Company and
the Guarantor, such Participating Holder will deliver to the Company and the
Guarantor all copies in its possession, other than permanent file copies then in
such Participating Holder’s possession, of the Prospectus and any Free Writing
Prospectus covering such Registrable Securities that is current at the time of
receipt of such notice.

(d) If the Company and the Guarantor shall give any notice to suspend the
disposition of Registrable Securities pursuant to a Registration Statement, the
Company and the Guarantor shall extend the period during which such Registration
Statement shall be maintained effective pursuant to this Agreement by the number
of days during the period from and including the date of the giving of such
notice to and including the date when the Holders of such Registrable Securities
shall have received copies of the supplemented or amended Prospectus or any Free
Writing Prospectus necessary to resume such dispositions or notice that such
amendment or supplement is not necessary.

(e) The Participating Holders who desire to do so may sell such Registrable
Securities in an Underwritten Offering. In any such Underwritten Offering, the
investment bank or investment banks and manager or managers (each an
“Underwriter”) that will administer the offering will be selected by the Holders
of a majority in principal amount of the Registrable Securities included in such
offering, subject in each case to consent by the Company (which shall not be
unreasonably withheld or delayed).

(f) No Holder of Registrable Securities may participate in any Underwritten
Offering hereunder unless such Holder (a) agrees to sell such Holder’s
Registrable Securities on the basis provided in any underwriting arrangements
approved by the Persons entitled hereunder to approve such arrangements and
(b) completes and executes all questionnaires, powers of attorney, indemnities,
underwriting agreements and other documents required under the terms of such
underwriting arrangements.

 

16



--------------------------------------------------------------------------------

4. Participation of Broker-Dealers in Exchange Offer. (a) The Staff has taken
the position that any broker-dealer that receives Exchange Securities for its
own account in the Exchange Offer in exchange for Securities that were acquired
by such broker-dealer as a result of market-making or other trading activities
(a “Participating Broker-Dealer”) may be deemed to be an “underwriter” within
the meaning of the Securities Act and must deliver a prospectus meeting the
requirements of the Securities Act in connection with any resale of such
Exchange Securities.

The Company and the Guarantor understand that it is the Staff’s position that if
the Prospectus contained in the Exchange Offer Registration Statement includes a
plan of distribution containing a statement to the above effect and the means by
which Participating Broker-Dealers may resell the Exchange Securities, without
naming the Participating Broker-Dealers or specifying the amount of Exchange
Securities owned by them, such Prospectus may be delivered by Participating
Broker-Dealers (or, to the extent permitted by law, made available to
purchasers) to satisfy their prospectus delivery obligation under the Securities
Act in connection with resales of Exchange Securities for their own accounts, so
long as the Prospectus otherwise meets the requirements of the Securities Act.

(b) In light of the above, and notwithstanding the other provisions of this
Agreement, the Company and the Guarantor agree to amend or supplement the
Prospectus contained in the Exchange Offer Registration Statement for a period
of up to 180 days after the last Exchange Date (as such period may be extended
pursuant to Section 3(d) hereof), if requested by one or more Participating
Broker-Dealers, in order to expedite or facilitate the disposition of any
Exchange Securities by Participating Broker-Dealers consistent with the
positions of the Staff recited in Section 4(a) above. The Company and the
Guarantor further agree that Participating Broker-Dealers shall be authorized to
deliver such Prospectus (or, to the extent permitted by law, make available)
during such period in connection with the resales contemplated by this
Section 4.

(c) The Initial Purchasers shall have no liability to the Company, the Guarantor
or any Holder with respect to any request that they may make pursuant to
Section 4(b) hereof.

5. Indemnification and Contribution. (a) The Company agrees to indemnify and
hold harmless each Initial Purchaser and each Holder, their respective
affiliates, directors and officers and each Person, if any, who controls any
Initial Purchaser or any Holder within the meaning of Section 15 of the
Securities Act or Section 20 of the Exchange Act, from and against any and all
losses, claims, damages and liabilities (including, without limitation, legal
fees and other expenses reasonably incurred in connection with defending or
investigating any such action or claim) caused by (1) any untrue statement or
alleged untrue statement of a material fact contained in any Registration
Statement or any omission or alleged omission to state therein a material fact
required to be stated therein or necessary in order to make the statements
therein not

 

17



--------------------------------------------------------------------------------

misleading, or (2) any untrue statement or alleged untrue statement of a
material fact contained in any Prospectus, any Free Writing Prospectus or any
“issuer information” (“Issuer Information”) filed or required to be filed
pursuant to Rule 433(d) under the Securities Act, or any omission or alleged
omission to state therein a material fact necessary in order to make the
statements therein, in the light of the circumstances under which they were
made, not misleading, in each case except insofar as such losses, claims,
damages or liabilities arise out of, or are based upon, any untrue statement or
omission or alleged untrue statement or omission in any such document in
reliance upon and in conformity with any information relating to any Initial
Purchaser or information relating to any Holder furnished to the Company in
writing through the Representatives or any Holder respectively, expressly for
use therein.

(b) Each Holder agrees, severally and not jointly, to indemnify and hold
harmless the Company, the Guarantor, the Initial Purchasers and the other
selling Holders, the directors of the Company and the Guarantor, each officer of
the Company and the Guarantor who signed the Registration Statement, and each
Person, if any, who controls the Company, the Guarantor, any Initial Purchaser
and any other selling Holder within the meaning of Section 15 of the Securities
Act or Section 20 of the Exchange Act to the same extent as the indemnity set
forth in paragraph (a) above, but only with respect to any losses, claims,
damages or liabilities that arise out of, or are based upon, any untrue
statement or omission or alleged untrue statement or omission made in reliance
upon and in conformity with any information relating to such Holder furnished to
the Company in writing by such Holder expressly for use in any Registration
Statement, any Prospectus and any Free Writing Prospectus.

(c) If any suit, action, proceeding (including any governmental or regulatory
investigation), claim or demand shall be instituted involving any Person in
respect of which indemnification may be sought pursuant to either paragraph
(a) or (b) above, such Person (the “Indemnified Person”) shall promptly notify
the Person against whom such indemnification may be sought (the “Indemnifying
Person”) in writing and the Indemnifying Person, upon request of the Indemnified
Person, shall retain counsel reasonably satisfactory to the Indemnified Person
to represent the Indemnified Person and any others entitled to indemnification
pursuant to this Section 5 that the Indemnifying Person may designate in such
proceeding and shall pay the reasonable fees and expenses of such counsel
related to such proceeding. In any such proceeding, any Indemnified Person shall
have the right to retain its own counsel, but the fees and expenses of such
counsel shall be at the expense of such Indemnified Person unless (i) the
Indemnifying Person and the Indemnified Person shall have mutually agreed to the
contrary; or (ii) the named parties to any such proceeding (including any
impleaded parties) include both the Indemnifying Person and the Indemnified
Person and representation of both parties by the same counsel would be
inappropriate due to actual or potential differing interests between them. It is
understood and agreed that the Indemnifying Person shall not, in respect of the
legal expenses of any indemnified party in connection with any proceeding or
related proceedings in the same jurisdiction, be liable for the fees and
expenses of more than one separate firm (in addition to any local counsel) for
all Indemnified Persons, and that all such fees and expenses shall be reimbursed
as they are incurred. Any such separate firm (x) for any Initial Purchaser, its

 

18



--------------------------------------------------------------------------------

affiliates, directors and officers and any control Persons of such Initial
Purchaser shall be designated in writing by Morgan Stanley and J.P. Morgan,
(y) for any Holder, its directors and officers and any control Persons of such
Holder shall be designated in writing by the Majority Holders and (z) in all
other cases shall be designated in writing by the Company. The Indemnifying
Person shall not be liable for any settlement of any proceeding effected without
its written consent, but if settled with such consent or if there be a final
judgment for the plaintiff, the Indemnifying Person agrees to indemnify each
Indemnified Person from and against any loss or liability by reason of such
settlement or judgment. Notwithstanding the foregoing sentence, if at any time
an Indemnified Person shall have requested that an Indemnifying Person reimburse
the Indemnified Person for fees and expenses of counsel as contemplated by this
paragraph, the Indemnifying Person shall be liable for any settlement of any
proceeding effected without its written consent if (i) such settlement is
entered into more than 30 days after receipt by the Indemnifying Person of such
request and (ii) the Indemnifying Person shall not have reimbursed the
Indemnified Person in accordance with such request prior to the date of such
settlement. No Indemnifying Person shall, without the written consent of the
Indemnified Person, effect any settlement of any pending or threatened
proceeding in respect of which any Indemnified Person is or could have been a
party and indemnification could have been sought hereunder by such Indemnified
Person, unless such settlement (A) includes an unconditional release of such
Indemnified Person from all liability on claims that are the subject matter of
such proceeding and (B) does not include a statement as to or an admission of
fault, culpability or failure to act by or on behalf of any Indemnified Person.

(d) If the indemnification provided for in paragraphs (a) and (b) above is
unavailable to an Indemnified Person or insufficient in respect of any losses,
claims, damages or liabilities referred to therein, then each Indemnifying
Person under such paragraph, in lieu of indemnifying such Indemnified Person
thereunder, shall contribute to the amount paid or payable by such Indemnified
Person as a result of such losses, claims, damages or liabilities (i) in such
proportion as is appropriate to reflect the relative benefits received by the
Company from the offering of the Securities and the Exchange Securities, on the
one hand, and by the Holders from receiving Securities or Exchange Securities
registered under the Securities Act, on the other hand, or (ii) if the
allocation provided by clause (i) is not permitted by applicable law, in such
proportion as is appropriate to reflect not only the relative benefits referred
to in clause (i) but also the relative fault of the Company on the one hand and
the Holders on the other in connection with the statements or omissions that
resulted in such losses, claims, damages or liabilities, as well as any other
relevant equitable considerations. The relative fault of the Company on the one
hand and the Holders on the other shall be determined by reference to, among
other things, whether the untrue or alleged untrue statement of a material fact
or the omission or alleged omission to state a material fact relates to
information supplied by the Company or by the Holders and the parties’ relative
intent, knowledge, access to information and opportunity to correct or prevent
such statement or omission.

(e) The Company and the Holders agree that it would not be just and equitable if
contribution pursuant to this Section 5 were determined by pro rata allocation
(even if the Holders were treated as one entity for such purpose) or by any
other method of allocation that does not take account of the equitable
considerations referred to in

 

19



--------------------------------------------------------------------------------

paragraph (d) above. The amount paid or payable by an Indemnified Person as a
result of the losses, claims, damages and liabilities referred to in
paragraph (d) above shall be deemed to include, subject to the limitations set
forth above, any legal or other expenses reasonably incurred by such Indemnified
Person in connection with investigating or defending any such action or claim.
Notwithstanding the provisions of this Section 5, in no event shall a Holder be
required to contribute any amount in excess of the amount by which the total
price at which the Securities or Exchange Securities sold by such Holder exceeds
the amount of any damages that such Holder has otherwise been required to pay by
reason of such untrue or alleged untrue statement or omission or alleged
omission. No Person guilty of fraudulent misrepresentation (within the meaning
of Section 11(f) of the Securities Act) shall be entitled to contribution from
any Person who was not guilty of such fraudulent misrepresentation. The Holders’
obligations to contribute pursuant to this Section 5 are several and not joint.

(f) The remedies provided for in this Section 5 are not exclusive and shall not
limit any rights or remedies that may otherwise be available to any Indemnified
Person at law or in equity.

(g) The indemnity and contribution provisions contained in this Section 5 shall
remain operative and in full force and effect regardless of (i) any termination
of this Agreement, (ii) any investigation made by or on behalf of the Initial
Purchasers or any Holder or any Person controlling any Initial Purchaser or any
Holder, or by or on behalf of the Company or the Guarantor or the officers or
directors of or any Person controlling the Company or the Guarantor,
(iii) acceptance of any of the Exchange Securities and (iv) any sale of
Registrable Securities pursuant to a Shelf Registration Statement.

6. General.

(a) No Inconsistent Agreements. The Company and the Guarantor represent, warrant
and agree that neither the Company nor the Guarantor has entered into, or on or
after the date of this Agreement will enter into, any agreement that is
inconsistent with the rights granted to the Holders of Registrable Securities in
this Agreement or otherwise conflicts with the provisions hereof.

(b) Amendments and Waivers. The provisions of this Agreement, including the
provisions of this sentence, may not be amended, modified or supplemented, and
waivers or consents to departures from the provisions hereof may not be given
unless the Company has obtained the written consent of Holders of at least a
majority in aggregate principal amount of the outstanding Registrable Securities
affected by such amendment, modification, supplement, waiver or consent;
provided that no amendment, modification, supplement, waiver or consent to any
departure from the provisions of Section 5 hereof shall be effective as against
any Holder of Registrable Securities unless consented to in writing by such
Holder. Any amendments, modifications, supplements, waivers or consents pursuant
to this Section 6(b) shall be by a writing executed by each of the parties
hereto. Each Holder of Registrable Securities outstanding at the time of any
such amendment, modification, supplement, waiver or

 

20



--------------------------------------------------------------------------------

consent thereafter shall be bound by any such amendment, modification,
supplement, waiver or consent effected pursuant to this Section 6(b), whether or
not any notice, writing or marking indicating such amendment, modification,
supplement, waiver or consent appears on the Registrable Securities or is
delivered to such Holder. Each Holder may waive compliance with respect to any
obligation of the Company or the Guarantor under this Agreement as it may apply
or be enforced by such particular Holder.

(c) Notices. All notices and other communications provided for or permitted
hereunder shall be made in writing by hand-delivery, registered first-class
mail, telecopier, or any courier guaranteeing overnight delivery (i) if to a
Holder, at the most current address given by such Holder to the Company by means
of a notice given in accordance with the provisions of this Section 6(c), which
address initially is, with respect to the Initial Purchasers, the address set
forth in the Purchase Agreement; (ii) if to the Company and the Guarantor,
initially at the applicable address set forth in the Purchase Agreement and
thereafter at such other address, notice of which is given in accordance with
the provisions of this Section 6(c); and (iii) to such other persons at their
respective addresses as provided in the Purchase Agreement and thereafter at
such other address, notice of which is given in accordance with the provisions
of this Section 6(c). All such notices and communications shall be deemed to
have been duly given: at the time delivered by hand, if personally delivered;
three Business Days after being deposited in the mail, postage prepaid, if
mailed; when receipt is acknowledged, if telecopied; and on the next Business
Day if timely delivered to an air courier guaranteeing overnight delivery.

(d) Successors and Assigns. This Agreement shall inure to the benefit of and be
binding upon the successors, assigns and transferees of each of the parties,
including, without limitation and without the need for an express assignment,
subsequent Holders; provided that nothing herein shall be deemed to permit any
assignment, transfer or other disposition of Registrable Securities in violation
of the terms of the Purchase Agreement or the Indenture. If any transferee of
any Holder shall acquire Registrable Securities in any manner, whether by
operation of law or otherwise, such Registrable Securities shall be held subject
to all the terms of this Agreement, and by taking and holding such Registrable
Securities such Person shall be conclusively deemed to have agreed to be bound
by and to perform all of the terms and provisions of this Agreement and such
Person shall be entitled to receive the benefits hereof. The Initial Purchasers
(in their capacity as Initial Purchasers) shall have no liability or obligation
to the Company or the Guarantor with respect to any failure by a Holder to
comply with, or any breach by any Holder of, any of the obligations of such
Holder under this Agreement.

(e) Third Party Beneficiaries. Each Holder shall be a third party beneficiary to
the agreements made hereunder between the Company and the Guarantor, on the one
hand, and the Initial Purchasers, on the other hand, and shall have the right to
enforce such agreements directly to the extent it deems such enforcement
necessary or advisable to protect its rights or the rights of other Holders
hereunder.

(f) Counterparts. This Agreement may be executed in any number of counterparts
and by the parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute one and the same agreement.

 

21



--------------------------------------------------------------------------------

(g) Headings. The headings in this Agreement are for convenience of reference
only, are not a part of this Agreement and shall not limit or otherwise affect
the meaning hereof.

(h) Governing Law. This Agreement, and any claim, controversy or dispute arising
under or related to this Agreement, shall be governed by and construed in
accordance with the laws of the State of New York.

(i) Entire Agreement; Severability. This Agreement contains the entire agreement
between the parties relating to the subject matter hereof and supersedes all
oral statements and prior writings with respect thereto. If any term, provision,
covenant or restriction contained in this Agreement is held by a court of
competent jurisdiction to be invalid, void or unenforceable or against public
policy, the remainder of the terms, provisions, covenants and restrictions
contained herein shall remain in full force and effect and shall in no way be
affected, impaired or invalidated. The Company, the Guarantor and the Initial
Purchasers shall endeavor in good faith negotiations to replace the invalid,
void or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the invalid, void or unenforceable
provisions.

7. Termination of Obligations of Guarantor. Notwithstanding any other provisions
of this Agreement, it is acknowledged that the Guarantees will terminate
concurrently with the completion of the Separation and, accordingly, it is
agreed that, concurrently with the termination of the Guarantees, all
obligations of the Guarantor under this Agreement shall terminate and all
references to the Guarantor in this Agreement shall be deemed to be eliminated.

 

22



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

 

MARATHON PETROLEUM CORPORATION,  

by

 

/s/ Paul C. Reinbolt

      Name: Paul C. Reinbolt       Title:   Vice President

 

MARATHON OIL CORPORATION,

 

by

 

/s/ Janet F. Clark

      Name: Janet F. Clark       Title:   Chief Financial Officer

Confirmed and accepted as of the date first above written:

MORGAN STANLEY & CO. INCORPORATED

J.P. MORGAN SECURITIES LLC,

For themselves and on behalf of the

several Initial Purchasers

 

BY: MORGAN STANLEY & CO. INCORPORATED,  

by

 

/s/ Yurij Slyz

      Name: Yurij Slyz       Title:   Executive Director BY: J.P. MORGAN
SECURITIES LLC,  

by

 

/s/ Maria Sramek

      Name: Maria Sramek       Title:   Executive Director

 

23